Exhibit 10.3

 

CTC MEDIA, INC.

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 is entered into as of December 18, 2009, by and between CTC
Media, Inc., a Delaware corporation (the “Company”), and Alexander E. Rodnyansky
(“Mr. Rodnyansky”), for the purpose of amending the Amended and Restated
Employment Agreement, dated as of October 8, 2008 (as amended by the Separation
Agreement and Release dated as of June 23, 2009 between the Company and
Mr. Rodnyansky, the “Prior Agreement” and, as amended by this Amendment No. 1,
the “Agreement”).  Capitalized terms used herein and otherwise not defined shall
have such meanings ascribed thereto in the Prior Agreement.

 

WHEREAS, in connection with the Settlement Agreement dated as of the date hereof
(the “Settlement Agreement”), by and between the Company and Mr. Rodnyansky, the
Company and Mr. Rodnyansky desire to amend the Prior Agreement as set forth
below;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                       Section 9 (Non-Competition and
Non-Solicitation) of the Prior Agreement is hereby deleted in its entirety and
has no further force or effect after the date of this Amendment No. 1.

 

2.                                       Section 10(d) (relating to the survival
of Mr. Rodnyansky’s obligations with respect to Proprietary Information) of the
Prior Agreement is hereby deleted in its entirety and replaced with the
following text:

 

“(d)                           The provisions of this Section 10 shall survive
until December 18, 2011.”

 

3.                                       This Amendment No. 1 may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

4.                                       This Amendment No. 1 shall be governed
by and construed under and in accordance with the laws of the State of
Delaware.  Any action, suit, or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Amendment
No. 1 shall be commenced only in a court of the State of Delaware (or, if
appropriate, a federal court located within Delaware), and the Company and
Mr. Rodnyansky each consents to the exclusive jurisdiction of such a court.

 

5.                                       The Agreement remains in full force and
effect, except as specifically modified by this Amendment No. 1, and the terms
and conditions thereof, as specifically modified by this Amendment No. 1, are
hereby ratified and confirmed.

 

*****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed as of the date set forth in the preamble.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Anton Kudryashov

 

 

 Anton Kudryashov

 

 

 Chief Executive Officer

 

 

 

 

 

/s/ Alexander E. Rodnyansky

 

Alexander E. Rodnyansky

 

 

[Signature page to Amendment No. 1 to Amended and Restated Employment Agreement]

 

--------------------------------------------------------------------------------